BLÓOM, J.,
— Currently before this court is a license suspension appeal involving defendant having allowed another to drive his vehicle which the driver’s operating privileges were suspended or revoked.
Defendant received a citation in the mail after one of his drivers was cited while driving a truck owned by defendant. Defendant paid the fine and cost. Subsequently, the Department of Transportation notified defendant that his operating privileges were being suspended.
Defendant has appealed to this court. Defendant’s chief contention is that the driver of the vehicle was not convicted of the underlying violations, therefore he should not be subject to suspension. Defendant has not produced any documentary evidence to show that his driver was not convicted. The fact further remains that defendant pleaded guilty to the offense when he paid the fine and cost.
*663While we are unable to find any appellate decision directly on point, we are guided by the language of Com. Dept. of Transp., Bureau of Traffic Safety v. Lea, 34 Pa. Commw. 310, 384 A.2d 269 (1978), in which our Commonwealth Court held, in citing Virnelson Motor Vehicle Operator License Case, 212 Pa. Super. 359, 243 A.2d 464 (1968):
“The Licensee may not go into the facts of his violation or mitigating circumstances thereof .because the issue is whether he was convicted and not whether he should have been convicted. ”
Defendant in the instant matter acknowledges that he was convicted, therefore the court cannot look beyond this fact.
Accordingly, for all of the above reasons, we enter the following
ORDER
And now, this March 25, 1986, after presentation of testimony and review of briefs submitted by respective counsel, it is hereby ordered and decreed that:
1. Defendant’s appeal is denied.
2. The order of the Secretary of Transportation suspending defendant’s operating privileges for a period of six months is reinstated.